GERTRUDE KOLLOCK, Defendant Below, Appellant,
v.
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. as nominee for AEGIS MORTGAGE CORP., Plaintiff Below, Appellee.
No. 152, 2008
Supreme Court of Delaware.
August 18, 2008.

ORDER
HENRY duPONT RIDGELY, Justice.
This 18th day of August 2008, it appears to the Court that, on May 20, 2008, the Clerk issued a notice to the appellant to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to diligently prosecute her appeal by not filing her opening brief and appendix in this matter. The notice was sent by certified mail to the address appellant provided to the Court. It was returned by the post office because the house number did not exist. The notice was resent by first class mail to the address appellant provided. That notice was not returned by the post office. Appellant has not responded to the notice to show cause within the required time period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.